Citation Nr: 1638938	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-23 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and S.G.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active military service from October 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2012, the Veteran testified before a Veteran's Law Judge (VLJ), the transcript of which is of record.  In March 2013, the Board remanded the claim of on appeal to the Agency of Original Jurisdiction (AOJ).  Thereafter, in July 2013, the Board advised the Veteran by letter that the VLJ who conducted the January 2012 hearing was no longer employed by the Board and that he had the right to another hearing by a VLJ who would decide the appeal.  In July 2013, Veteran requested another Board hearing and the case was remanded to the AOJ in August 2013 to schedule a hearing.  In March 2014, the Veteran and a witness testified before the undersigned VLJ who will now decide the appeal, the transcript of which is of record.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).

The Board last remanded the case in August 2014, at which time it also remanded the issues of entitlement to service connection for a back disability and for a neck disability.  By a May 2016 rating decision, the AOJ granted service connection for degenerative disc disease (DDD) of the lumbar spine and DDD of the cervical spine, effective from April 29, 2009.  This constitutes a full grant of the benefits sought on appeal with respect to the issues of service connection for a back disability and for a neck disability.  Therefore, those issues are no longer on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Previously, the Board remanded the case in March 2013 and August 2014 to obtain a VA medical opinion as to whether the Veteran's right hip disability was secondary to his back disability, for which service connection has now been granted.  An opinion was also sought on the basis of direct-incurrence.

The Veteran was provided a VA examination in March 2016.  The report notes diagnoses of degenerative joint disease (DJD) of the right hip and chronic right hip pain referred from the back since 1957.  

The Veteran reported that his current right hip disability began during active service, when he was thrown out of a truck in 1958.  He also contends that in March or April 1957, he jumped from a plane with a defective parachute.  As a result, he was left hanging from the plane, bouncing off of the sides of the plane and injuring multiple parts of his body, including his back.  Later that year, while stationed in Germany, he was involved in the truck accident in which he was ejected from the back of the truck and landed on bridge pavement, injuring his back and hip.  The occurrence of both of these in-service injuries is corroborated by multiple lay statements submitted by the Veteran.  Moreover, the Board found the Veteran's testimony at the January 2012 Board hearing regarding the injuries during active service to be credible, particularly in light of the fact that he has consistently reported the same history of injury in his post-service VA treatment records as well as at a VA examination in 1970.

Regarding direct-incurrence theory, the examiner opined that the right hip was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had very mild degenerative changes in the right hip on x-ray and this had developed in the past five years and was not the source of his chronic hip pain since military service.  It was further noted that the Veteran's current DJD of the right hip was due to age-related changes.  

However, the Board finds that this opinion is not adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  Specifically, the Board observes that this medical opinion did not address the claimed secondary relationship between the Veteran's current right hip disability and his service-connected DDD of the lumbar spine.  To that effect, the April 2013 and March 2016 VA examiners agreed that the Veteran's reported right hip symptoms of pain are more reasonably attributed to referral from his chronic back problems since the 1957 accident.  However, the medical evidence of record is ambiguous as to whether the Veteran's currently diagnosed right hip DJD was proximately due to, or chronically aggravated by his service-connected DDD of the lumbar spine.

Given the deficiencies in the VA medical opinions of record, the Board must remand this case for a supplemental medical nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any outstanding treatment records for the Veteran from the VA Medical Center in Richmond, Virginia, and all associated outpatient clinics, dated from May 2016 to the present.  All actions to obtain the requested records should be documented in the claims file.

2.  Forward the Veteran's claims file to the examiner who conducted the May 2016 VA Hip and Thigh Conditions examination to determine whether there exists a relationship between his currently diagnosed DJD of the right hip and his service-connected DDD of the lumbar spine.  If the May 2016 VA examiner is not available, schedule the Veteran for a new VA examination.  

The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide opinions as to the whether it is at least as likely as not that right hip DJD was aggravated beyond its natural progression by his service-connected DDD of the lumbar spine.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

